Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  December 20, 2019                                                                 Bridget M. McCormack,
                                                                                                     Chief Justice

  159684                                                                                    David F. Viviano,
                                                                                            Chief Justice Pro Tem

  SPERRY L. MEGERIAN, Personal Representative                                          Stephen J. Markman
  of the ESTATE OF MARI ZIMMERMAN-                                                          Brian K. Zahra
  THOMPSON,                                                                           Richard H. Bernstein
              Plaintiff-Appellee,                                                     Elizabeth T. Clement
  v                                                        SC: 159684                 Megan K. Cavanagh,
                                                                                                          Justices
                                                           COA: 336483
  UNITED SERVICES AUTOMOBILE                               Bay CC: 15-003782-CK
  ASSOCIATION,
             Defendant-Appellant.
  __________________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        MARKMAN, J. (dissenting).

        I respectfully dissent. Mari Zimmerman-Thompson and Christopher Thompson
  married in May 2002. They married later in life, and each owned a separate house before
  and throughout the marriage. Mari’s house was located on Stoneham Road (the
  Stoneham house), while Christopher’s was located on Gleaner Road several miles away
  (the Gleaner house). In July 2015, Christopher was driving a car with Mari as a
  passenger and he caused a car accident that killed both of them.

          Christopher was covered by an automobile insurance policy issued by defendant.
  The policy provided that defendant would provide additional liability coverage on behalf
  of Christopher beyond the minimum required by the no-fault act, MCL 500.3101 et seq.,
  but it included the following exclusion:

                We do not provide Liability Coverage . . . for . . . [bodily injury] to a
        relative who resides primarily in that covered person’s household.

  Plaintiff, the representative of Mari’s estate, sued defendant for liability coverage,
  alleging that Christopher had been negligent in causing the accident. Because there was
  no dispute that Mari was a “relative” of Christopher-- the “covered person”-- the issue
  was whether Mari “reside[d] primarily in [Christopher’s] household.” The trial court
  ruled that there was a question of fact concerning this issue, and the Court of Appeals
  affirmed in a split decision. Megerian v United Servs Auto Ass’n, unpublished opinion
  per curiam of the Court of Appeals, issued April 18, 2019 (Docket No. 336483). For the
  following alternative reasons, I believe the Court of Appeals erred.

         First, as explained by the Court of Appeals dissent, “over the past seven or eight
  years, Mari spent most of her evenings at the Gleaner house with Christopher. She
                                                                                                               2

seldom left Christopher to stay overnight alone . . . .” Id. at 2 (SWARTZLE, J., dissenting
in part). Indeed, the Court of Appeals majority itself acknowledged that “Mari
apparently spent the majority of her overnights at Gleaner house . . . .” Id. at 5 (opinion
of the Court). Furthermore, “[w]hen she did stay at the Stoneham house, it was with
Christopher . . . .” Id. at 2 (SWARTZLE, J., dissenting in part). Because Mari spent a
majority of her nights at the Gleaner house with Christopher, I believe that she
“primarily” resided in the Gleaner house with Christopher, even if she is deemed also to
have resided in the Stoneham house. I respectfully disagree with the Court of Appeals
majority in this context that “primary residence requires more than a bare majority of
time.” Id. at 5 (opinion of the Court) (emphasis omitted).

        Second, even if Mari resided in both the Gleaner and the Stoneham houses such
that it is impossible to conclude as a matter of law that she “primarily” resided in the
Gleaner house, the policy refers to residence in a “household,” not residence in a
“house.” And Random House Webster’s College Dictionary (1997) defines “household”
in relevant part as “the people of a house collectively; a family including any servants.”
That is, “household” is better understood as describing a unit composed of persons and
not a physical location. To illustrate, if Christopher and Mari had spent six months of the
year in Michigan and six months in Florida, it would not be understood in common
parlance that they had separate households. Rather, it would be understood that they
comprise a single household unit of husband and wife that persists notwithstanding any
change of locations. Here, even when Mari stayed at the Stoneham house for an
extended period of time, typically no longer than two weeks, she stayed there with
Christopher. There is no evidence that Christopher and Mari ever actually “resided”
apart. Accordingly, in my judgment, Mari “reside[d] primarily” in Christopher’s
“household,” regardless of the physical location of Christopher’s “household.”

       For these reasons, I believe there is no genuine issue of material fact concerning
whether Mari “reside[d] primarily in [Christopher’s] household” for purposes of the
policy exclusion. As a result, I would reverse the judgment of the Court of Appeals and
remand to the trial court for entry of summary disposition in favor of defendant.

       ZAHRA, J., joins the statement of MARKMAN, J.

       CAVANAGH, J., not participating due to her prior relationship with Garan Lucow
Miller, P.C.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 20, 2019
       a1217
                                                                             Clerk